Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUBSIDIARY GUARANTEE SUBSIDIARY GUARANTEE, dated as of November 15, 2007 (this  Guarantee ), made by each of the signatories hereto (together with any other entity that may become a party hereto as provided herein, the  Guarantors ), in favor of the Secured Parties signatory (the  Secured Parties ) to that certain Loan and Security Agreement, dated as of the date hereof, between Fearless International, Inc. (the  Company ), the Guarantors and the Secured Parties. W I T N E S S E T H: WHEREAS, pursuant to that certain Loan and Security Agreement, dated as of the date hereof, by and between the Company and the Secured Parties (the  Security Agreement ), the Company has agreed to sell and issue to the Secured Parties, and the Secured Parties have agreed to purchase from the Company the Companys Secured Promissory Notes, due March 15, 2008 or such earlier date as required therein (the  Notes ), subject to the terms and conditions set forth therein; and WHEREAS, each Guarantor will directly benefit from the extension of credit to the Company represented by the issuance of the Notes; and NOW, THEREFORE, in consideration of the premises and to induce the Secured Parties to enter into the Security Agreement and to carry out the transactions contemplated thereby, each Guarantor hereby agrees with the Secured Parties as follows: 1. Definitions . Unless otherwise defined herein, terms defined in the Security Agreement and used herein shall have the meanings given to them in the Security Agreement. The words hereof, herein, hereto and hereunder and words of similar import when used in this Guarantee shall refer to this Guarantee as a whole and not to any particular provision of this Guarantee, and Section and Schedule references are to this Guarantee unless otherwise specified. The meanings given to terms defined herein shall be equally applicable to both the singular and plural forms of such terms. The following terms shall have the following meanings:  Guarantee  means this Subsidiary Guarantee, as the same may be amended, supplemented or otherwise modified from time to time.  Obligations  means, in addition to all other costs and expenses of collection incurred by Secured Parties in enforcing any of such Obligations and/or this Guarantee, all of the liabilities and obligations (primary, secondary, direct, contingent, sole, joint or several) due or to become due, or that are now or may be hereafter contracted or acquired, or owing to, of any Debtor to the Secured Parties, including, without limitation, all obligations under this Agreement, the Notes, this Guarantee and any other instruments, agreements or other documents executed and/or delivered in connection herewith or therewith, in each case, 1 whether now or hereafter existing, voluntary or involuntary, direct or indirect, absolute or contingent, liquidated or unliquidated, whether or not jointly owed with others, and whether or not from time to time decreased or extinguished and later increased, created or incurred, and all or any portion of such obligations or liabilities that are paid, to the extent all or any part of such payment is avoided or recovered directly or indirectly from any of the Secured Parties as a preference, fraudulent transfer or otherwise as such obligations may be amended, supplemented, converted, extended or modified from time to time.
